Benedict, J.
The vessels were on crossing courses. The yacht having the tug upon her starboard side, by the law it was the right of the yacht to choose’her own method of avoiding the tug, and it was .-the duty of the tug to hold -her course. ■ The tug’s testimony, if believed, shows that she undertook to.designate a course to the yacht by blowing two whistles, and she admits that after she had received a signal, of one whistle from the yacht, and saw that the yacht was porting, she starboarded, and kept up her speed. In this way she caused the collision: -'"It'is yjlain that the tug alone is responsible for the damage that eiisued. Let a decree be entered accordingly.